t c memo united_states tax_court claudia j miner petitioner v commissioner of internal revenue respondent docket no filed date claudia j miner pro_se scott j welch for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner’s income_tax and additions to tax as follows additions to tax_year deficiency sec_6651 a sec_6651 sec_6654 a dollar_figure dollar_figure of the dollar_figure interest on dollar_figure big_number dollar_figure of the dollar_figure interest on dollar_figure big_number dollar_figure of the dollar_figure interest on dollar_figure ' respondent concedes that petitioner is not liable for additions to tax under sec_6651 for after concessions the issues for decision are whether petitioner may deduct margin interest of dollar_figure in dollar_figure in and dollar_figure in we hold that she may to the extent discussed below whether petitioner is liable for the addition_to_tax for failure_to_file under sec_6651 for the years in issue we hold that she is whether petitioner is liable for the addition_to_tax for failure to pay estimated_tax under sec_6654 for the years in issue we hold that she is not section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure ' the parties settled all issues related to unreported income for the years in issue - - findings_of_fact a petitioner petitioner resided in holden louisiana when she filed the petition b petitioner’s brokerage account petitioner had a brokerage account at dain rauscher inc dain rauscher in and predecessor entities of dain rauscher include everen clearing corp regional operations group interra clearing services and personal retirement planning group we refer to these predecessor entities as dain rauscher petitioner held stocks bonds and mutual_fund shares in her account in her brokers at dain rauscher sold stocks bonds and mutual_fund shares on her behalf during those years and reported those sales to respondent on forms petitioner paid margin interest to dain rauscher totaling dollar_figure in dollar_figure in and dollar_figure in petitioner received monthly statements from dain rauscher during those years that showed purchases and sales of stocks bonds and mutual_fund shares on her behalf and the proceeds she received from those sales as well as interest dividends and capital_gain distributions she received c respondent’s examination petitioner did not file federal_income_tax returns for respondent began the examination of petitioner’s tax years after date on date respondent mailed notices of deficiency to petitioner in which respondent determined deficiencies and additions to tax for petitioner’s tax years respondent’s determination was based on information returns received from third-parties reporting that the following payments had been made to petitioner during the years in issue amount dollar_figure big_number big_number big_number big_number payor zelesky cornelius hallmark roper zelesky cornelius hallmark roper everen clearing corp everen clearing corp regional operations group regional operations group income fund of america regional operations group regional operations group description real_estate sales buyer real_estate tax stocks bonds sales stocks bonds sales stocks bonds sales stocks bonds sales dividends capital_gains dividends big_number big_number amount dollar_figure big_number big_number big_number big_number big_number amount dollar_figure big_number big_number big_number big_number big_number washington mutual investors fund regional operations group hibernia national bank nationsbank of texas nationsbank of texas payor interra interra interra interra interra interra clearing clearing clearing clearing clearing clearing services services services services services services hibernia national bank hancock bank payor dain rauscher dain rauscher dain rauscher dain rauscher dain rauscher dain rauscher dividends interest interest interest interest description stocks bonds sales stocks bonds sales stocks bonds sales capital_gains dividends interest interest interest description stocks bonds sales stocks bonds sales stocks bonds sales stocks bonds sales stocks bonds sales stocks bonds sales big_number dain rauscher stocks bonds sales big_number dain rauscher stocks bonds sales big_number dain rauscher stocks bonds sales big_number dain rauscher stocks bonds sales big_number dain rauscher stocks bonds sales big_number dain rauscher stocks bonds sale sec_887 dain rauscher interest big_number dain rauscher savings bond interest hancock bank interest opinion a whether petitioner or respondent bears the burden_of_proof petitioner contends that respondent bears the burden_of_proof relating to the deficiency because sec_7491 applies and because the notices of deficiency were arbitrary and erroneous for each year in issue we disagree for reasons stated next whether respondent bears the burden_of_proof under sec_7491 petitioner contends that respondent bears the burden_of_proof under sec_7491 we disagree sec_7491 provides in pertinent part sec_7491 burden_of_proof a burden shifts where taxpayer produces credible_evidence --- general_rule --if in any court_proceeding a taxpayer introduces credible_evidence with respect to continued - the commissioner bears the burden_of_proof under sec_7491 if inter alia the taxpayer has complied with substantiation requirements under the internal_revenue_code sec_7491 a a maintained all records required by the internal_revenue_code sec_7491 b and cooperated with reasonable requests by the secretary for information documents and meetings id taxpayers bear the burden of proving that these requirements are met h conf rept pincite 1998_3_cb_747 s rept pincite 1998_3_cb_537 petitioner did not show that she substantiated her deductions kept records of her income and expenses or cooperated with continued any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue limitations ---paragraph shall apply with respect to an issue only if-- a the taxpayer has complied with the requirements under this title to substantiate any item b the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews --- - respondent’s agents thus sec_7491 does not apply sec_7491 rule a whether the notices of deficiency were arbitrary petitioner contends that the notices of deficiency are not entitled to the presumption of correctness and that respondent bears the burden of going forward to establish the existence and amounts of the deficiencies because respondent’s determinations were arbitrary 293_us_507 we disagree petitioner contends that the notices of deficiency were arbitrary because respondent made several concessions and because respondent did not establish petitioner’s cost bases in the securities she sold during the years in issue before sending the notices of deficiency we disagree petitioner did not file returns for the years in issue respondent reasonably determined petitioner’s income based on information returns received from third-parties reporting payments made to petitioner during the years in issue respondent’s concessions were based on substantiation provided by petitioner after respondent sent the notices of deficiency respondent issued the notices of deficiency without knowing petitioner’s bases in various assets for similar reasons sec_6201 does not place on respondent the burden of producing evidence to supplement the information returns see mcquatters v commissioner tcmemo_1998_88 --- - because she did not file returns for respondent’s determination is not made arbitrary or unreasonable because of respondent’s failure to have all the facts if the failure is caused by petitioner 62_tc_834 petitioner relies on 932_f2d_1128 5th cir affg and revg in part and remanding tcmemo_1990_68 and senter v commissioner tcmemo_1995_311 for the proposition that respondent’s determination is not presumed to be correct unless respondent provides some evidence showing that petitioner received unreported income petitioner’s reliance on portillo and senter is misplaced in those cases the commissioner’s determination was held to be arbitrary because the commissioner produced no reliable evidence that the taxpayer received unreported income for the years at issue in contrast respondent’s determination in the instant case was based on third-party reports the accuracy of which petitioner does not dispute petitioner contends that respondent’s determination is not supported by any evidence we disagree respondent’s determination was based on information reports from third-party payors the commissioner may properly determine a deficiency based on forms 117_f3d_785 5th cir in parker the u s court_of_appeals for the -- - fifth circuit held that the commissioner has no duty to investigate reports by third-party payors that are not disputed by the taxpayer the parkers did not dispute their receipt of the payments in question like the taxpayers in parker petitioner failed to file income_tax returns and does not deny that she received unreported income in the years in issue conclusion as to burden_of_proof we conclude that respondent’s determination is presumed to be correct and petitioner bears the burden_of_proof rule a parker v commissioner supra b whether petitioner may deduct margin interest the parties dispute whether petitioner may deduct margin interest that she paid to dain rauscher totaling dollar_figure in dollar_figure in and dollar_figure in respondent contends that petitioner may not deduct margin interest in the years in issue because she was an investor and not a trader whether petitioner’s status as an investor or trader controls whether she may deduct margin interest respondent contends that petitioner may not deduct margin interest in because she is an investor and not a trader and thus the margin interest is not properly allocable to a trade_or_business we disagree that petitioner’s status as an investor or trader determines whether she may deduct margin interest generally an individual taxpayer may not deduct personal_interest sec_163 however investment_interest is not personal_interest sec_163 b and may be deducted to the extent of the taxpayer’s net_investment_income sec_163 investment_interest includes interest which is paid_or_accrued on indebtedness properly allocable to property_held_for_investment sec_163 a whether margin interest is investment_interest margin interest is interest charged to customers on margin debt incurred in connection with purchases of stock_or_securities in re olympia brew612_fsupp_1370 n d ill margin interest generally is investment_interest see eg 889_f2d_29 2d cir revg on another issue neither party discussed whether petitioner’s margin interest is deductible under sec_163 sec_163 provides in pertinent part sec_163 limitations on investment_interest -- in general --in the case of a taxpayer other than a corporation the amount allowed as a deduction under this chapter for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year investment_interest ---for purposes of this subsection-- a in general --the term investment_interest means any interest allowable as a deduction under this chapter determined without regard to paragraph which is paid_or_accrued on indebtedness properly allocable to property_held_for_investment -- affg in part and remanding tcmemo_1988_264 gundotra v commissioner tcmemo_1995_303 affd 149_f3d_1168 4th cir conclusion petitioner invested in securities in the margin interest she paid to dain rauscher is investment_interest which she may deduct under sec_163 b for to the extent of her net_investment_income for those years sec_163 d cc whether petitioner is liable for additions to tax for failure_to_file returns a taxpayer is liable for an addition_to_tax of up to percent for failure_to_file a federal_income_tax return unless the failure was due to reasonable_cause and not willful neglect sec_665l1 a 469_us_241 in court proceedings arising in connection with examinations beginning after date sec_7491 places on the commissioner the burden of producing evidence showing that it is appropriate to impose the addition_to_tax under sec_6651 petitioner did not file returns for thus respondent has shown that the sec_6651 addition_to_tax applies unless petitioner proves that her failure_to_file was due to reasonable_cause higbee v commissioner 1t c see joye v commissioner tcmemo_2002_14 petitioner bears the burden of proving that her failure is due to reasonable_cause and not willful neglect see united_states v boyle supra higbee v commissioner supra pincite petitioner did not offer evidence showing that she had reasonable_cause for not filing returns for or address this issue on brief a taxpayer may be deemed to concede an issue that was raised in the petition if he or she makes no argument at trial or on brief relating to that issue 87_tc_698 affd 832_f2d_403 7th cir 67_tc_94 n we conclude that petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file her income_tax returns failure to pay kstimated tax we have jurisdiction to decide whether petitioner is liable for the addition_to_tax under sec_6654 because she did not file an income_tax return for the years in issue sec_6665 see meyer v commissioner 97_tc_555 respondent determined that petitioner is liable for the addition_to_tax under sec_6654 for failure to pay estimated_tax for petitioner alleged in the petition that she is not liable for the addition_to_tax under sec_6654 to meet the burden of production under sec_7491 respondent must produce evidence showing that it is appropriate to impose the addition_to_tax under sec_6654 in this case ie that petitioner underpaid or did not pay estimated_tax for to be liable for the addition_to_tax under sec_6654 for a year in issue petitioner must have underpaid or failed to pay estimated_tax for that year sec_6654 to satisfy the burden of production respondent must produce evidence showing that petitioner underpaid or failed to pay estimated_tax for each year in issue forms show that dain rauscher did not withhold any_tax for petitioner for this suggests petitioner may have been required to make estimated_tax payments but it does not speak to whether she did so respondent relies on the notices of deficiency as support for the proposition that petitioner made no estimated_tax payments for the workpapers attached to the notices of deficiency for show no tax_credits withholdings or estimated_tax payments for petitioner for those years calculations attached to a notice_of_deficiency are not evidence of the truth of the matters alleged therein 56_tc_512 31_tc_1252 32_bta_285 it is especially appropriate in the context - - of sec_7491 which requires respondent to meet the burden of production not to treat notices of deficiency as self- proving respondent produced no other evidence of petitioner’s tax payment history for we conclude that respondent did not meet the burden of production under sec_7491 and therefore hold that petitioner is not liable for as to the addition_to_tax under sec_6654 to reflect the foregoing and concessions of the parties decision will be entered under rule in contrast in patton v commissioner tcmemo_2001_ the commissioner submitted the taxpayer’s forms w-2 the taxpayer’s transcript of account listing forms 1099b 1099s 1099div and 1o99int received by the irs for the years in issue which indicated that no federal_income_tax was withheld and the declaration of the revenue_agent made under penalties of perjury in which he swore that the taxpayer did not pay tax during the years in issue we held that the commissioner met the burden of production as to the addition_to_tax under sec_6654 for failure to pay estimated_tax see also motley v commissioner tcmemo_2001_257 commissioner produced transcripts of account and the appeals officer’s testimony that the irs had no record of the taxpayer’s making estimated_tax payments in accord dimon v commissioner tcmemo_2002_105 the record established that the taxpayers made no estimated_tax payments except for a nominal amount withheld from wages for the year in issue howard v commissioner tcmemo_2002_85 the record established that the taxpayer underpaid the estimated_tax due for the year in issue
